Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Republic First Bancorp, Inc. Philadelphia, Pennsylvania We hereby consent to the incorporation by reference in the Registration Statement on Form S­8 (No. 333-57578) of Republic First Bancorp, Inc. (the “Company”) of our reports dated March15, 2013, relating to the Company’s consolidated financial statements and the effectiveness of the Company’s internal control over financial reporting, which appear in this Form 10-K. Lancaster, Pennsylvania March 15, 2013
